Citation Nr: 1423624	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-32 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to September 1964 and from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing in October 2010 before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript of that hearing has been associated with the record on appeal.

The case was previously remanded by the Board in June 2011 for further evidentiary development.  For the reasons explained below, the Board finds that its remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current glaucoma was not present in service or until many years thereafter, and is not related to service or to an incident of service origin, including to exposure to herbicides or to his service-connected diabetes mellitus.

2.  The preponderance of the evidence shows that the Veteran's current hypertension was not present in service or until many years thereafter, and is not related to service or to an incident of service origin, including to exposure to herbicides or to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in January 2007 and November 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private medical treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's June 2011 remand, updated VA and private treatment records were obtained and associated with the Veteran's claims file.

Further, the Veteran was provided VA examinations in September 2007 in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board, however, found that the September 2007 VA examination reports did not provide opinions as to the Veteran's assertions that his service-connected diabetes had aggravated his glaucoma and hypertension, and remanded the case in June 2011 to obtain another VA examination.  This was done in August 2011.  The Board finds that the August 2011 VA examination reports are adequate to decide these issues because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's glaucoma and hypertension, and any relationship between these conditions and his service or his service-connected diabetes mellitus.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  Based on the Veteran's testimony, VA examinations were obtained to ascertain the contended secondary relationship between the Veteran's glaucoma and hypertension, and his service-connected diabetes mellitus, pursuant to the Board's June 2011 remand.  Otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that he has glaucoma or hypertension, to include due to exposure to Agent Orange during his military service.  The record reflects that the Veteran served a tour of duty in Vietnam during active duty service from September 1968 to July 1969.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

The Veteran has current diagnoses of glaucoma and hypertension as documented by the Veteran's VA and private treatment records.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, glaucoma or hypertension is not among those diseases presumptively linked to herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In fact, hypertension is specifically excluded from the list of presumptive Agent Orange diseases.  See 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  Thus, the Veteran's current glaucoma and hypertension would not warrant service connection on a presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a direct basis.  Service treatment records do not show any treatment for or diagnosis of glaucoma or hypertension, and there was no treatment or diagnosis of hypertension within a year of service.  Therefore, the evidence does not establish that the Veteran experienced chronic symptoms of hypertension during service.  See 38 C.F.R. §§ 3.307, 3.309.  Nor does the Veteran contend that he was treated for or diagnosed with glaucoma or hypertension in service.  In fact, the Veteran testified at the October 2010 Board hearing that he was initially diagnosed with hypertension around 2000.  Treatment records show that the Veteran was started on medication for borderline hypertension in May 2000, with an official diagnosis in August 2000.  With regard to glaucoma, he testified that it was approximately a few years since that time that a diagnosis of glaucoma was confirmed.  In this regard, a May 2000 VA treatment report stated that the Veteran was diagnosed with noninsulin-dependent diabetes mellitus 9 months ago.  VA treatment records reflect that glaucoma was found on retina examination during a September 2001 VA diabetic eye examination.

Regarding the etiology of the Veteran's glaucoma and hypertension, an August 2011 VHA specialist opined that the Veteran's current glaucoma/ocular hypertension was not caused by any active duty incident, because, based on review of his service treatment records, his visual acuity was recorded as 20/20, bilaterally, on all military physical examinations, including his separation examination, and no diagnosis or suspicion of glaucoma or elevated intraocular pressure, or ocular trauma, was noted in service treatment records.  Further the examiner opined it was less likely than not that glaucoma/ocular hypertension was caused by or aggravated by his diabetes.  The examiner explained that according to the 2010 World Glaucoma Association Annual Meeting, "[d]iabetes was routinely assumed to be a risk factor for primary open angle glaucoma (POAG) until the last 15 years, when it failed to show an association with POAG in several population-based studies and clinical trials."  It was further noted that "[t]here is reason to believe that the past association between diabetes and glaucoma may have been partly derived from ascertainment bias because diabetic patients might have more eye examinations (glaucoma more likely to be discovered).  At the present moment, the relationship between diabetes and the risk of glaucoma development and progression remains unclear."  

With regards to the Veteran's hypertension, a September 2007 VA examination provided an opinion that hypertension was not a complication of diabetes because they were totally separate disease entities.  Additionally, in August 2011, a VA examiner opined it was less likely that the Veteran's hypertension was due to service, or due to or aggravated by his service-connected diabetes mellitus.  In reaching this conclusion, the examiner noted that although the Veteran's hypertension was diagnosed in 2000, around the same time as diabetes mellitus, hypertension, when it is secondary to diabetes mellitus, it is the result of diabetic nephropathy; however, in the Veteran's case, his diabetic nephropathic condition did not start until 2011, per laboratory findings.  In relation to aggravation, the VA examiner explained that there had been no change in Veteran's blood pressure medications since 2008 and his treatment records document that his hypertension had been stable.

The Board notes that the conclusions of the VA examiners are based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and are consistent with the other medical evidence of record.

The Veteran maintains that glaucoma and hypertension are related to exposure to Agent Orange or a service-connected diabetes.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  The causation of hypertension falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology regarding glaucoma and hypertension are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Id.  He has not demonstrated that he has expertise in medical matters.

Although the Veteran reported at the October 2010 Board hearing that the Dr. Schaen, who initially diagnosed him with hypertension, related hypertension to his diabetes, VA treatment records include no such opinion on etiology.  Further, the Veteran contends that when he went his Agent Orange Registry examination he was told that hypertension was related to his diabetes mellitus.  Concerning this, the Veteran underwent a VA Agent Orange Registry examination in January 2001, at which time his type 2 diabetes, as well as symptoms relating to Agent Orange exposure, were identified.  A May 2001 VA follow-up report indicated that other conditions, which "might possibly be related to dioxin exposure," including hypertension and glaucoma, were also identified.  However, this type of statement is too speculative a medical opinion to be considered probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Further, no further explanation was provided as to this bare, conclusory statement regarding the possible relationship between glaucoma and hypertension and exposure to herbicides.  Accordingly, the Board does not afford significant probative weight to this statement in the May 2001 VA record.

Finally, the Veteran submitted medical internet/treatise articles in support of his contentions regarding the secondary relationship between the claimed disabilities and his service-connected diabetes mellitus.  However, the medical treatise articles do not provide any definitive answers regarding the subject matters at hand.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise evidence, is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's case, and therefore has limited probative value.  Further, the Board finds that the August 2011 VA examiners' opinions hold substantially greater probative value than the medical treatise articles, which only speak to generic causal relationships that are not specific to the particular facts of this case.

Because glaucoma and hypertension are not among those diseases presumptively linked to herbicide exposure, and the evidence of record does not relate the Veteran's current glaucoma or hypertension to his military service or a service-connected disability, the preponderance of the evidence is against his claims for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


